     Case 2:20-cv-01798-JAM-AC Document 1 Filed 09/08/20 Page 1 of 11

 1   FARAH LAW, P.C.
     Neda Farah (State Bar No. 269819)
 2   8383 Wilshire Boulevard
 3   Suite 510
     Beverly Hills, California 90211
 4   Telephone: 310-666-3786
     Facsimile: 775-261-1726
 5   E-Mail: neda@nedafarahlaw.com
     Attorney for the Plaintiff
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9

10
      MARY PARSONS,                                Case No.
11
                        Plaintiff,                 COMPLAINT FOR DAMAGES
12
                v.                                 1. VIOLATION OF THE FAIR DEBT
13                                                 COLLECTION PRACTICES ACT, 15 U.S.C.
                                                   §1692 ET SEQ.
14    SUNRISE CREDIT SERVICES, INC.,
                                                   2. VIOLATION OF THE TELEPHONE
15                      Defendant.                 CONSUMER PROTECTION ACT, 47 U.S.C.
                                                   §227 ET SEQ.
16
                                                   3. VIOLATION OF THE ROSENTHAL FAIR
17                                                 DEBT COLLECTION PRACTICES ACT,
                                                   CAL. CIV. CODE §1788 ET SEQ.
18
                                                   DEMAND FOR JURY TRIAL
19

20
                                             COMPLAINT
21
            NOW comes MARY PARSONS (“Plaintiff”), by and through her attorneys, FARAH LAW,
22

23   P.C., complaining as to the conduct of I.Q. DATA INTERNATIONAL, INC. (“Defendant”) as

24   follows:
25                                       NATURE OF THE ACTION
26      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act
27
     (“FDCPA”) under 15 U.S.C. §1692 et seq., the Telephone Consumer Protection Act (“TCPA”)
28
                                                     1
         Case 2:20-cv-01798-JAM-AC Document 1 Filed 09/08/20 Page 2 of 11

 1   under 47 U.S.C. §227 et seq., and the Rosenthal Fair Debt Collection Practices Act (“RFDCPA”)
 2   pursuant to Cal. Civ. Code §1788 et seq., for Defendant’s unlawful conduct.
 3
                                               JURISDICTION AND VENUE
 4
           2. This action arises under and is brought pursuant to the FDCPA and TCPA. Subject matter
 5
     jurisdiction is conferred upon this Court by 15 U.S.C. §1692, 47 U.S.C. § 227, 28 U.S.C. §§1331
 6

 7   and 1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists

 8   for Plaintiff’s state law claim pursuant to 28 U.S.C. §1367.

 9         3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
10
     in the Eastern District of California, and a substantial portion of the events or omissions giving rise
11
     to the claims occurred within the Eastern District of California.
12
                                                          PARTIES
13
           4. Plaintiff is a consumer over the age of 18 residing in Sacramento County, California, which
14

15   is located within the Eastern District of California.

16         5. Plaintiff is a natural “person” as defined by 47 U.S.C. §153(39).
17         6. Defendant “offer[s] a wide range of credit & accounts receivables management services to
18
     credit grantors from coast to coast.” 1 Defendant is a third party debt collector located at 260 Airport
19
     Plaza, Farmingdale, New York 11735. Defendant regularly collects upon consumers located within
20
     the State of California.
21

22         7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

23         8. Defendant acted through its agents, employees, officers, members, directors, heirs,

24   successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all times
25   relevant to the instant action.
26

27

28   1
         https://www.sunrisecreditservices.com/why-sunrise.php
                                                                 2
     Case 2:20-cv-01798-JAM-AC Document 1 Filed 09/08/20 Page 3 of 11

 1                                     FACTS SUPPORTING CAUSES OF ACTION
 2      9.   The instant action stems from Defendant’s attempts to collect upon credit card payments
 3
     that Plaintiff purportedly defaulted upon (“subject debt”).
 4
        10. Upon information and belief, after the subject debt was purportedly in default, the subject
 5
     debt was assigned to Defendant for collection purposes.
 6

 7      11. In early 2020, Plaintiff began receiving a number of calls to her cellular phone, (916) XXX-

 8   3214, from Defendant.

 9      12. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and
10
     operator of the cellular phone ending in -3214. Plaintiff is and always has been financially
11
     responsible for the cellular phone and its services.
12
        13. Defendant has used a wide-array of phone numbers when placing calls to Plaintiff’s cellular
13
     phone, including but not limited to: (916) 273-8086, (916) 596-9930, and (916) 596-9934.
14

15      14. Upon information and belief, the above-referenced phone numbers are regularly utilized by

16   Defendant during its debt collection activity.
17      15. Defendant’s use of the (916) area code, which is identical to Plaintiff’s, even though
18
     Defendant is an out of state entity, demonstrates the extent to which Defendant was “spoofing” the
19
     area code of its phone calls in order to conceal its identify when placing calls to Plaintiff’s cellular
20
     phone – hoping that Plaintiff would more readily answer an unfamiliar number that appears local
21

22   in nature.

23      16. Upon answering phone calls from Defendant, Plaintiff has experienced a significant pause,

24   lasting a handful of seconds in length, before being connected with a live representative.
25      17. Plaintiff, through her contacts with Defendant, was informed that Defendant was acting as
26
     a debt collector attempting to collect upon the subject debt.
27

28
                                                         3
     Case 2:20-cv-01798-JAM-AC Document 1 Filed 09/08/20 Page 4 of 11

 1      18. Plaintiff informed Defendant that she is disabled and has limited financial resources, as he
 2   is unable to work.
 3
        19. Rather than understanding Plaintiff’s condition and financial situation, Defendant’s
 4
     representatives continued placing systematic phone calls, and persisted with their coercive attempts
 5
     at extracting payment from Plaintiff.
 6

 7      20. Aggravated over Defendant’s harassing contacts, Plaintiff demanded that Defendant stop

 8   contacting her.

 9      21. Despite Plaintiff’s demands, Defendant has continued to systematically place phone calls
10
     to Plaintiff’s cellular phone seeking collection of the subject debt.
11
        22. Defendant has even placed multiple calls to Plaintiff’s cellular phone during the same day.
12
        23. For example, on or about August 24, 2020, Defendant placed not less than four (4) calls to
13
     Plaintiff’s cellular phone during the same day.
14

15      24. Plaintiff has received at least 30 phone calls from Defendant since asking it to stop calling.

16      25. Due to Defendant’s conduct, Plaintiff was forced to hire counsel and her damages therefore
17   include reasonable attorneys’ fees incurred in prosecuting this action.
18
        26. Due to Defendant’s conduct, Plaintiff is entitled to statutory damages, punitive damages
19
     and all other appropriate measures to punish and deter Defendant and other collectors from
20
     engaging in the unlawful collection practices described in this Complaint, supra.
21

22      27. Plaintiff has been unfairly and unnecessarily harassed by Defendant’s actions.

23      28. Plaintiff has suffered additional concrete harm as a result of Defendant’s actions, including

24   but not limited to: invasion of privacy, aggravation that accompanies collection telephone calls,
25   emotional distress, increased risk of personal injury resulting from the distraction caused by the
26
     never-ending calls, increased usage of her telephone services, loss of cellular phone capacity,
27

28
                                                        4
         Case 2:20-cv-01798-JAM-AC Document 1 Filed 09/08/20 Page 5 of 11

 1   diminished cellular phone functionality, decreased battery life on her cellular phone, and
 2   diminished space for data storage on her cellular phone.
 3
                  COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
 4
           29. Plaintiff repeats and realleges paragraphs 1 through 28 as though full set forth herein.
 5
           30. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
 6

 7         31. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

 8   use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

 9         32. Defendant identifies itself as a debt collector, and is engaged in the business of collecting
10
     or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed
11
     or due to others. Defendant has also been a member of the Association of Credit and Collection
12
     Professionals (“ACA”) since 1977. 2
13
           33. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction
14

15   due or asserted to be owed or due to another for personal, family, or household purposes.

16            a. Violations of FDCPA §1692c(a)(1) and §1692d
17         34. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in
18
     any conduct the natural consequence of which is to harass, oppress, or abuse any person in
19
     connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring
20
     or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,
21

22   abuse, or harass any person at the called number.”

23         35. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called Plaintiff after being

24   notified to stop. Defendant called Plaintiff at least 30 times after she demanded that it stop calling.
25   This repeated behavior of systematically calling Plaintiff’s phone in spite of her demands was
26
     harassing and abusive. The frequency and nature of calls, including multiple calls during the same
27

28   2
         http://www.acainternational.org/search#memberdirectory
                                                      5
     Case 2:20-cv-01798-JAM-AC Document 1 Filed 09/08/20 Page 6 of 11

 1   day, shows that Defendant willfully ignored Plaintiff’s pleas with the goal of annoying and
 2   harassing her.
 3
        36. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant
 4
     knew that its conduct was inconvenient and harassing to her.
 5
              b. Violations of FDCPA § 1692e
 6

 7      37. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

 8   false, deceptive, or misleading representation or means in connection with the collection of any

 9   debt.”
10
        38. In addition, this section enumerates specific violations, such as:
11
                 “The use of any false representation or deceptive means to collect or attempt
12               to collect any debt or to obtain information concerning a consumer.” 15
                 U.S.C. §1692e(10).
13
        39. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or
14

15   attempt to collect the subject debt. In spite of the fact that Plaintiff informed Defendant of her

16   financial and physical hardship, as well as her demands that Defendant stop contacting her,
17   Defendant continued to place automated calls to Plaintiff’s cellular phone in a deceptive attempt to
18
     force Plaintiff to answer and ultimately make a payment. Through its conduct, Defendant
19
     misleadingly represented to Plaintiff that it had the legal ability to contact her via an automated
20
     system when it no longer had consent to do so.
21

22      40. Defendant further violated §1692e and e(10) when it purposefully and systematically

23   “spoofed” its phone calls in order to appear as though they were local to Plaintiff, and varied the

24   phone numbers that it placed calls from. By changing phone numbers and further making such
25   numbers appear local in nature, Defendant hoped that Plaintiff would not recognize that it was
26
     calling, leading Plaintiff to believe she was being contacted by a local entity, and in turn, increasing
27
     the likelihood that Plaintiff would answer and ultimately remit payment.
28
                                                        6
     Case 2:20-cv-01798-JAM-AC Document 1 Filed 09/08/20 Page 7 of 11

 1          c. Violations of FDCPA § 1692f
 2      41. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair
 3
     or unconscionable means to collect or attempt to collect any debt.”
 4
        42. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a
 5
     debt by continuously calling Plaintiff at least 30 times after being notified to stop, as well as by
 6

 7   using harassing language in conversations with Plaintiff. Attempting to coerce Plaintiff into

 8   payment by placing systematic phone calls without her permission is unfair and unconscionable

 9   behavior. These means employed by Defendant only served to worry and confuse Plaintiff.
10
        43. As pled in paragraphs 25 through 28, supra, Plaintiff has been harmed and suffered
11
     damages as a result of Defendant’s illegal actions.
12
        WHEREFORE, Plaintiff, MARY PARSONS, respectfully requests that this Honorable Court
13
     enter judgment in her favor as follows:
14

15      a. Declaring that the practices complained of herein are unlawful and violate the
           aforementioned bodies of law;
16
        b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
17         §1692k(a)(2)(A);
18
        c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
19         under 15 U.S.C. §1692k(a)(1);

20      d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
           §1692k(a)(3);
21

22      e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
           debt; and
23
        f. Awarding any other relief as this Honorable Court deems just and appropriate.
24

25             COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
26
        44. Plaintiff repeats and realleges paragraphs 1 through 43 as though fully set forth herein.
27

28
                                                       7
     Case 2:20-cv-01798-JAM-AC Document 1 Filed 09/08/20 Page 8 of 11

 1      45. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their
 2   cellular phone using an automatic telephone dialing system (“ATDS”) or prerecorded messages
 3
     without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment
 4
     which has the capacity...to store or produce telephone numbers to be called, using a random or
 5
     sequential number generator; and to dial such numbers.”
 6

 7      46. Defendant used an ATDS in connection with its communications directed towards

 8   Plaintiff’s cellular phone. The significant pause, lasting a handful of seconds in length, which

 9   Plaintiff has experienced during answered calls is instructive that an ATDS was being utilized to
10
     generate the phone calls. Additionally, Defendant’s continued contacts to Plaintiff’s cellular phone
11
     after Plaintiff demanded that the phone calls stop further demonstrates Defendant’s use of an
12
     ATDS. Moreover, the nature and frequency of Defendant’s contacts points to the involvement of
13
     an ATDS.
14

15      47. Upon information and belief, the system employed by Defendant to place phone calls to

16   Plaintiff’s cellular phone has the capacity – (A) to store or produce telephone numbers to be called,
17   using a random or sequential number generator; and (B) to dial such numbers.
18
        48. Defendant violated the TCPA by placing at least 30 phone calls to Plaintiff’s cellular phone
19
     using an ATDS messages without her consent. Any consent that Plaintiff may have given to the
20
     originator of the subject debt, which Defendant will likely assert transferred down, was specifically
21

22   revoked by Plaintiff’s demands that it cease contacting her.

23      49. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

24   emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).
25      50. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff for
26
     at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA
27

28
                                                       8
     Case 2:20-cv-01798-JAM-AC Document 1 Filed 09/08/20 Page 9 of 11

 1   should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise
 2   entitled to under 47 U.S.C. § 227(b)(3)(C).
 3
         WHEREFORE, Plaintiff, MARY PARSONS, respectfully requests that this Honorable Court
 4
     enter judgment in her favor as follows:
 5
         a. Declaring that the practices complained of herein are unlawful and violate the
 6          aforementioned statutes and regulations;
 7
         b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
 8          pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

 9       c. Awarding Plaintiff costs and reasonable attorney fees; and
10
         d. Awarding any other relief as this Honorable Court deems just and appropriate.
11

12         COUNT III – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT

13       51. Plaintiff restates and realleges paragraphs 1 through 50 as though fully set forth herein.

14       52. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
15       53. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code § 1788.2(d)
16
     and (f).
17
         54. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
18
                a. Violations of RFDCPA § 1788.10 -1788.17
19

20       55. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that “Notwithstanding any

21   other provision of this title, every debt collector collecting or attempting to collect a consumer debt

22   shall comply with the provisions of Section 1692b to 1692j, inclusive of, and shall be subject to the
23
     remedies in Section 1692k of, Title 15 of the United States Code.”
24
         56. As outlined above, through its continuous attempts to collect upon the subject debt,
25
     Defendant violated 1788.17; and §§1692d, e, and f. Defendant engaged in a harassing, deceptive
26
     and unconscionable campaign to collect from Plaintiff through the implicit misrepresentations
27

28   made on phone calls placed to Plaintiff’s cellular phone. Through its conduct, Defendant
                                                        9
     Case 2:20-cv-01798-JAM-AC Document 1 Filed 09/08/20 Page 10 of 11

 1   misleadingly represented to Plaintiff that it had the lawful ability to continue contacting her cellular
 2   phone using an automated system absent her consent. Such lawful ability was revoked upon
 3
     Plaintiff demanding that Defendant stop calling her cellular phone, illustrating the deceptive nature
 4
     of Defendant’s conduct. Moreover, Defendant’s actions were deceptive and unfair as it continued
 5
     to barrage Plaintiff with collection phone calls, including a number of phone calls during the same
 6

 7   day, despite having knowledge that these calls were unwanted.

 8      57. Defendant willfully and knowingly violated the RFDCPA through its unlawful collection

 9   efforts. Defendant’s willful and knowing violations of the RFDCPA should trigger this Honorable
10
     Court’s ability to award Plaintiff statutory damages of up to $1,000.00, as provided under Cal. Civ.
11
     Code § 1788.30(b).
12
        WHEREFORE, Plaintiff, MARY PARSONS, respectfully requests that this Honorable Court
13
     enter judgment in her favor as follows:
14

15      a. Declare that the practices complained of herein are unlawful and violate the aforementioned
           statute;
16
        b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
17
        c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
18
           1788.30(b);
19
        d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
20         § 1788.30(c);
21      e. Enjoining Defendant from further contacting Plaintiff; and
22
        f. Award any other relief as the Honorable Court deems just and proper.
23

24   DATED this 8th day of September, 2020.                  Respectfully submitted,

25                                                           By: /s/ Neda Farah
                                                             FARAH LAW, P.C.
26                                                           8383 Wilshire Boulevard
27                                                           Suite 510
                                                             Beverly Hills, California 90211
28                                                           Telephone: 310-666-3786
                                                        10
     Case 2:20-cv-01798-JAM-AC Document 1 Filed 09/08/20 Page 11 of 11

 1                                             Facsimile: 775-261-1726
                                               E-Mail: neda@nedafarahlaw.com
 2                                             Counsel for Plaintiff, Mary Parsons
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          11
